Citation Nr: 1343245	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether a timely substantive appeal was filed with respect to the July 2009 rating decision that denied entitlement to service connection for arthritis, depression, bilateral knee injuries, and to compensation under 38 U.S.C. § 1151 for residuals of a left hip arthroplasty.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the Veteran's claims for entitlement to service connection for arthritis, depression, bilateral knee injuries, and to compensation under 38 U.S.C. § 1151 for residuals of a left hip arthroplasty. He was notified of that decision on July 28, 2009.

2.  The RO received the Veteran's notice of disagreement on July 20, 2010, and a statement of the case (SOC) was issued of which the Veteran was notified on April 5, 2011 (though the cover page was erroneously dated April 5, 2010).

3.  On November 3, 2011, the RO received a statement from the Veteran's representative requesting a reissued SOC, with the correct date on the cover letter, and a new appellate period (extension of time in which to file a formal appeal).  It was noted that the Veteran's right to due process was hindered by the incorrect date.

4.  A timely request for an extension of the time limit for filing a substantive appeal is not of record.

5.  The Veteran was not rated incompetent by VA, nor did the evidence show that he had a physical, mental, or legal disability which prevented the filing of an appeal on his own behalf.


CONCLUSION OF LAW

The Veteran has not submitted a timely substantive appeal with regard to the July 2009 rating decision which denied entitlement to service connection for arthritis, depression, bilateral knee injuries, and to compensation under 38 U.S.C. § 1151 for residuals of a left hip arthroplasty, nor has he submitted a timely request for extension of the time limit for filing his substantive appeal, been rated as incompetent by VA at any time, or shown that he has a physical, mental, or legal disability which prevented the filing of an appeal on his own behalf.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 3.353(a), 20.202, 20.302, 20.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has determined the Veteran did not submit a timely substantive appeal with regard to the decision currently on appeal.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2012).  

Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  The Veteran was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

II. Timeliness of a Substantive Appeal

Applicable law provides that the Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  Under VA regulations, an appeal consists of a timely filed notice of disagreement in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the Veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

An extension of the 60-day period for filing a Substantive Appeal may be granted for good cause.  A request for such an extension must be in writing and must be made prior to expiration of the time limit for filing the Substantive Appeal.  38 C.F.R. § 20.303.  If an appellant fails to comply with the requirements of § 20.303, the appellant has forfeited his opportunity to appeal a VA decision to the Board.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) (applying the requirement in § 20.303 that extensions of time to file a Substantive Appeal must be filed in writing and within 60 days of the issuance of an SOC).

In this case, the RO denied the Veteran's claims for entitlement to service connection for arthritis, depression, bilateral knee injuries, and to compensation under 38 U.S.C. § 1151 for residuals of a left hip arthroplasty, in a July 2009 rating decision.  A letter dated on July 28, 2009, notified the Veteran of that decision.  The Veteran filed a notice of disagreement with the July 2009 rating decision which was received by the RO on July 20, 2010, and the RO issued a SOC in April 2011.  A letter was sent to the Veteran on April 5, 2011 (erroneously dated April 5, 2010), along with a copy of the statement of the case.  In pertinent part, the letter stated:

To complete your appeal, you must file a formal appeal.  We have enclosed a VA Form 9, Appeal to the Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have any questions.  Your appeal should address the benefit you want, the facts in the Statement of the Case with which you disagree, and the errors that you believe were made in applying the law.  You must file your appeal with this office within 60 days from the date of this letter, or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case (emphasis in the original).  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  See item 5 of the instructions in VA Form 9, Appeal to the Board of Veterans' Appeals. 

On November 3, 2011, the RO received a statement from the Veteran's representative requesting a reissued SOC, with the correct date on the cover letter, and a new appellate period.  It was noted that the Veteran's right to due process was hindered by the incorrect date.  The representative requested that the SOC "dated 4-5-2011" (the Board points out that this was the date noted by the representative in the statement, as opposed to April 5, 2010) be reissued with a correct date and a new appellate period in which to respond.  It was further noted that the Veteran had an appeal pending from an earlier period, and that he did not realize he had to act on the April 5, 2010 letter.  Obviously, this document was received well after the time limit for filing a substantive appeal, which in this case, was June 4, 2011, 60 days after the issuance of the April 2011 statement of the case.

As a result, the RO notified the Veteran in a November 2011 letter that his claims were closed out due to his failure to reply to the April 2011 SOC.  As to his representative's argument, that the RO's error as to the date of the SOC notification letter resulted in the denial of due process (and in a sense caused the delay), the RO pointed out that every page of the actual document (the SOC) was properly dated April 5, 2011.  The RO determined that a misdated cover page was not grounds for VA to reopen the Veteran's appeal, and he was informed of his rights to appeal that determination.

The Veteran expressed disagreement with the RO's determination concerning the dismissal of his claims, and in November 2011, the RO issued an SOC addressing the issue, providing the Veteran with the pertinent laws and regulations regarding the timeliness of a substantive appeal.  The SOC noted that the claims file was silent as to any communication from the Veteran, or his representative, regarding any confusion caused by this misdated letter, nor had the Veteran called or written to the RO at any point regarding the April 2011 SOC.  It was also noted that he could submit evidence and argument concerning the timeliness of his substantive appeal as well as request a hearing.  

In December 2011, the Veteran filed a VA Form 9 in regards to the issue of the timeliness of his November 2011 request for an extension.  He indicated that an extension should have been awarded due to the confusing, incorrectly-dated letter preceding his original SOC.  He stated that this error resulted in his failure to meet the filing deadline.

The Board notes that the letters and determinations were sent to the Veteran's last known address of record, and none of them were returned as undeliverable.  As such, the regularity of the mail is presumed.  See generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."). 

Additionally, the Board has considered whether the Veteran or his representative filed a timely request for an extension of the time limit to file a substantive appeal.  However, the Board notes that prior to the expiration of the period for filing a timely substantive appeal, no document was filed by the Veteran or his representative that can be construed as a timely request for such an extension.  The only request for an extension was received in November 2011, well after the expiration of the time limit to file a substantive appeal.  At no point has either the Veteran, or his representative, argued that a request for an extension was promulgated prior to the filing deadline.  As such, no timely request for extension is of record.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of "good cause."  However, there is no legal entitlement to an extension of time, and section 3.109(b) commits the decision to the sole discretion of the Secretary.  See Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  Moreover, VA regulations specifically state that a request for an extension of the 60-day period for filing a substantive appeal must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.

The United States Court of Appeals for Veterans Claims (Court) has addressed the issues of whether the language of 38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 20.303, and, if so, which of these regulations should control.  The Court held that 38 C.F.R. § 20.303 applies specifically to the filing of a substantive appeal, and that the two regulations do not conflict; rather the Court found that one is general and the other specific.  The Court noted that a familiar tool of statutory construction was the "principle that a more specific statute will be given precedence over a more general one. . . ."  See Roy v. Brown, 5 Vet. App. 554, 556-57 (1993), citing Busic v. United States, 446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  Significantly, the Court held that 38 C.F.R. § 20.303 takes precedence, and commented that a contrary view as to a regulatory scheme promulgated under statutory authority would make no sense.

In this case, as previously noted, neither the Veteran nor his representative specifically requested an extension of the time limit prior to the expiration of time to file a timely appeal.  In fact, the Veteran has never asserted that he requested such an extension.  Therefore, the Board finds that neither the Veteran nor his representative submitted a timely request for an extension of the time limit for filing a substantive appeal.

The Board notes that the principle of equitable tolling does not apply in this case, because there is no evidence of record to suggest that the Veteran has been mentally incompetent for the purpose of appealing his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found equitable tolling may be proper in a case where, because of mental illness, a veteran filed with the Court an untimely Notice of Appeal (NOA) of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  The Federal Circuit found that for equitable tolling to apply, the Veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  It was noted that a medical diagnosis alone, or vague assertions of mental problems, would not suffice.  Id.  The Board observes that 38 C.F.R. § 3.353(a) (2012) defines a mentally-incompetent person as "one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation." 

The Veteran's VA claims file does not show that any decision held that the Veteran was incompetent and therefore not able to file his substantive appeal in a timely manner.  Moreover, the claims file is devoid of any evidence that the Veteran was rendered incompetent due to any disabilities at any time between the issuance of the SOC in April 2011 and the submission of his request for an extension in November 2011.  Further, the VA treatment records during this time period fail to reflect that the Veteran's memory was impaired, nor has the Veteran or his representative stated such.  Consequently, it does not appear that, during the time period when the Veteran should have filed a timely appeal, he had disability of a severity sufficient to warrant equitable tolling.

The Veteran's representative has argued, via a December 2013 Informal Hearing Presentation, that equitable tolling should nonetheless be granted based on several other factors.  First, it is noted that equitable tolling is proper when the Veteran has been induced or tricked into allowing the filing deadline to pass.  See Jaquay v. Principi, 304 F.3d 1276 (Fed Cir. 2002).  Here, that theory is inapplicable.  There is no indication that the Veteran was intentionally misled in any way by the RO, and this is supported by the fact that every page of the SOC was correctly dated.  Next, the representative notes that Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998) held that equitable tolling is appropriate even in the absence of such misconduct, however there is no evidence here that the Veteran has been misled into believing the filing deadline has passed, in contrast to that holding.

 The representative has also argued that the Court in McCreary v. Nicholson, 19 Vet. App. 324 (2005) held that equitable tolling is proper under extraordinary circumstances.  The test is:  the extraordinary circumstance must be beyond the Veteran's control, the Veteran must demonstrate that the failure to timely file was a direct result of such extraordinary circumstances, and the Veteran must have exercised due diligence in preserving his rights such that a reasonably-diligent appellant under the same circumstances would not have filed a timely appeal.  See id.  To this point, the Board concedes that the misdated cover letter was beyond the Veteran's control, and acknowledges his argument that his failure to file an appeal in a timely manner was the result of this error.

However, the Board is not persuaded by the representative's argument that the third prong of the McCreary test has been met in this case.  As noted above, each page of the SOC was correctly dated, and the decision itself clearly addressed prior evidence of record, as well as procedural history.  The representative argued that portions of the original rating decision, to include typographical errors, were reproduced in the SOC, causing the Veteran to think that this was the same document.  However, the first two paragraphs of the SOC recited the facts and circumstances of the prior rating decision, and contained a synopsis of the SOC.  As such, the Board does not find that a reasonably-diligent appellant would have thought that the SOC was a copy of the rating decision, or predated such, as the SOC itself was properly dated and contained a summary of the prior procedural action.  Instead, a reasonably-diligent appellant would have taken the time to read the decision, and in so doing, would have clearly known that the decision was new, and not issued prior to a past decision which was referenced therein.

Finally, the Board notes that the Veteran's argument, and that of his representative, would have been more persuasive had the erroneous cover letter been dated later than the correct date, as opposed to earlier.  Here, they argue that because the cover page of the SOC in question read 2010, instead of 2011, the Veteran did not realize that he had an obligation to file a formal appeal within two months.  The Board finds this argument unpersuasive.  Had the cover letter been post-dated, displaying a future date, then confusion may have been understandable.  As it was, however, the Veteran received his SOC in 2011, every page was dated 2011, and the rating decision upon which the SOC was based was dated in July 2010.  There is, therefore, no reason to believe that the Veteran actually thought that the SOC was issued prior to the rating decision in this case.  As is established above, despite the Veteran's advanced age (noted by the representative in the December 2013 Informal Hearing Presentation), there is no indication that the Veteran lacked the mental faculty to recognize that a formal appeal had to be filed in a timely manner, within two months following receipt in 2011.



In conclusion, the record shows that a substantive appeal was not timely filed in this case.  Furthermore, the record does not reflect that the Veteran made a timely request for an extension of the time limit for filing his substantive appeal, that extraordinary circumstances existed which would cause a reasonably-diligent appellant to miss a filing deadline, or that he was unable to file a timely substantive appeal due to mental illness.  See 38 C.F.R. §§ 3.353(a), 20.303; see also, Barrett.  Accordingly, the Board concludes that there was no timely request for an extension of time to file a formal appeal, and mitigating circumstances presented in this case for the untimely submission of the substantive appeal are unpersuasive.  As such, this appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


